Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
2.            Claims 1, 5-10, and 13 directed to allowable products.  Pursuant to the procedures set forth in MPEP § 821.04(B), method claims 14, 16, 19-23, and 26-27, previously withdrawn from consideration as a result of a restriction requirement, are now subject to being rejoined.  Specifically, since the applicants have amended non-elected, withdrawn process claims 14, 16, 19-23, and 26-27 to contain the same limitations as those in allowable product claims, it is clear that applicants have fulfilled the conditions for rejoinder of claims 14, 16, 19-23, and 26-27 to claims 1, 5-10, and 13.  Claims 14, 16, 19-23, and 26-27 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
3.            Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/30/2021 is hereby withdrawn.
4.	In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
EXAMINER’S AMENDMENT
5.            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Ian Harrier on May 31, 2022.
The application has been amended as follows:
Claim 8 is amended as follows:
8.	(Currently Amended) The product of claim 1, wherein the d90 is [[no more than]] from 25 µm to 45.2 µm.

	Written descriptive support for the above amendment is found at paragraphs [019] and [025] of the specification as originally filed.

Claim 14 is rejoined and amended as follows:
14.	(Rejoined-Currently Amended) A method for manufacturing a product, the method comprising:
	selecting spent cake that includes diatom frustules;
	drying the spent cake;
	thermally treating the spent cake to produce reclaimed diatom frustules, the thermal treatment free of gasification or pyrolysis; and 
	optionally, classifying the reclaimed diatom frustules, to form a product,
	wherein the product comprises at least a portion of the reclaimed diatom frustules, wherein [[[further]] the product has a d90 of 25 µm to 50 µm[[,]] and an L* brightness value of at least 91, wherein the product is free of diatom frustules that have not been reclaimed from a filtration waste stream.

	Written descriptive support for this amendment is found at page 12, paragraph [053] of the specification as originally filed.


Claims 15 and 17 are cancelled:
15.	(Cancelled).
17.	 (Cancelled).

Claim 19 is rejoined and amended as follows:
19.	(Rejoined-Currently Amended) The method of claim 14 further comprising adding, during or prior to[[,]] the thermally treating, a chemical to the spent cake. 

Claim 21 is rejoined and amended as follows:
21.	(Rejoined-Currently Amended) A method for manufacturing a product, the method comprising:
	selecting spent cake that includes diatom frustules; 
	recovering energy from the spent cake through gasification [[or pyrolysis]] to obtain a spent cake ash;	
	thermally treating spent cake ash that results from the recovering to produce reclaimed diatom frustules; and
	classifying the reclaimed diatom frustules, wherein the product comprises least a portion of the reclaimed diatom frustules to form a product, wherein [[[further]] the product has a d90 of 25 µm to 50 µm[[,]] and an L* brightness value of at least 91, wherein the product is free of diatom frustules that have not been reclaimed from a filtration waste stream.

	Written descriptive support for this amendment is found at page 12, paragraph [053] and page 16, paragraph [067], of the specification as originally filed.

Claim 24 is cancelled as follows:
24.	(Cancelled).

6.	These claims are renumbered as follows:
Claim 1 remain as Claim 1.
Claim 5 becomes Claim 2, which depends on claim 1; reads as “The product of claim 1”.
Claim 6 becomes Claim 3, which depends on claim 1; reads as “The product of claim 1”.
Claim 7 becomes Claim 4, which depends on claim 1; reads as “The product of claim 1”.
Claim 8 becomes Claim 5, which depends on claim 1; reads as “The product of claim 1”.
Claim 9 becomes Claim 6, which depends on claim 1; reads as “The product of claim 1”.
Claim 10 becomes Claim 7, which depends on claim 1; reads as “The product of claim 1”.
Claim 13 becomes Claim 8, which depends on claim 1; reads as “A coating, plastic film, or elastomer comprising the product of claim 1.”
Claim 14 becomes Claim 9.
Claim 16 becomes Claim 10, which depends on claim 9; reads as “The method of claim 9”. 
Claim 19 becomes Claim 11, which depends on claim 9; reads as “The method of claim 9”.
Claim 20 becomes Claim 12, which depends on claim 11; reads as “The method of claim 11”.
Claim 21 becomes Claim 13.
Claim 22 becomes Claim 14, which depends on claim 13; reads as “The method of claim 13”. 
Claim 23 becomes Claim 15, which depends on claim 13; reads as “The method of claim 13”.
Claim 26 becomes Claim 16, which depends on claim 13; reads as “The method of claim 13”.
Claim 27 becomes Claim 17, which depends on claim 16; reads as “The method of claim 16”.

Reasons for Allowance
7.	Claim 1 was amended to include a limitation, “wherein the product is free of diatom frustules that have not been reclaimed from a filtration waste stream”. 
	Written descriptive support for this amendment is found at page 12, paragraph [053] of the specification as originally filed.
	Thus, no new matter is present. 
	See Claim Amendment filed 05/20/2022.
8.	The claim objection set forth in paragraph 6 of the previous Office action mailed 01/20/2022 is no longer applicable and thus, withdrawn because the applicants amended claims 6-7 and 9-10 to correct their informalities. 
	See Claim Amendment filed 05/20/2022. 
9.	The present claims are allowable over the prior art references of record, namely Lu et al. (US 2011/0174732) and Wang (US 2010/0126388). 
10.	Upon further consideration in light of applicants’ arguments at pages 6-8 of their Remarks filed 05/20/2022, the 103 rejection based on the collective teachings of Lu et al. and Wang set forth in paragraph 7 of the previous Office action mailed 01/20/2022 is no longer applicable and thus, withdrawn.  Specifically, none of these references cited individually or in combination teaches or would have suggested the claimed product and methods for preparing the same, wherein the product comprises diatom frustules reclaimed from a filtration waste stream comprising a spent cake, wherein the product has a d90 of 25 µm to 50 µm, and an L* brightness value of at least 91, and wherein the product is produced by a method comprising:
(1) selecting the spent cake such that includes the diatom frustules; and (2) thermally treating the spent cake to produce reclaimed diatom frustules; and wherein the product is free of diatom frustules that have not been reclaimed from a filtration waste stream.
	Accordingly, claims 1, 5-10, 13-14, 16, 19-23, and 26-27 are deemed allowable over the prior art references of record.

Correspondence
11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764